

Exhibit10.2
SEPARATION AGREEMENT AND GENERAL RELEASE
NOTICE: YOU SHOULD THOROUGHLY REVIEW AND UNDERSTAND THE TERMS, CONDITIONS, AND
EFFECT OF THIS SEPARATION AGREEMENT AND GENERAL RELEASE. YOU ARE ADVISED TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING IT.
The parties to this Separation Agreement and General Release (hereinafter
“Agreement”) are Ambac Financial Group, Inc. (the “Company”), its successors,
predecessors, subsidiaries, and affiliates (hereinafter collectively referred to
as “AMBAC”), and Nader Tavakoli (“Employee”) (collectively, “Parties”).
WHEREAS, Employee has been employed by AMBAC in the position of President and
Chief Executive Officer pursuant to an Employment Agreement dated as of January
4, 2016 (the “Employment Agreement”), and was employed as interim President and
Chief Executive Officer before that time; and
WHEREAS, AMBAC and Employee have now agreed to the termination of Employee’s
employment by mutual agreement and desire to set forth their agreement
concerning the terms and conditions of the cessation of employment of Employee,
including the precise nature and amount of compensation to be provided to
Employee and any other rights and obligations of AMBAC and Employee following
Employee’s termination of employment;
NOW, THEREFORE, in consideration of the respective promises set forth herein,
which the Parties acknowledge are adequate consideration for the promises made
herein, and subject to the conditions described herein, the Parties acknowledge
and agree as follows:
1.Termination Date: The Company and Employee agree that Employee’s employment
with AMBAC, which was initially noticed to end on December 29, 2016, will end on
December 31, 2016 (“Termination Date”), notwithstanding any provision in the
Employment Agreement that would extend the Employment Period (as defined in the
Employment Agreement) beyond such date. Employee will be paid the amounts
specified in Section 7(e) of the Employment Agreement for a termination by the
Company other than for Cause during the calendar year 2016, and the Company and
Employee agree that the lump sum payments described in items (1) and (2) of
Section 7(e) shall be equal to the gross amount of $3,000,000 in the aggregate
and subject to all legally required withholdings as reasonably determined by the
Company. For clarity, the Company and Employee agree that no amount shall be
paid for any unpaid bonus amount for 2016. As a consequence of this Termination
Date, Employee will vest in the portion of the restricted stock units issued
pursuant to the Ambac Financial Group, Inc. Incentive Compensation Plan (the
“Plan”) and the Ambac Financial Group, Inc. Restricted Stock Unit Agreement
dated January 4, 2016 (the “RSU Agreement”) that vest on December 31, 2016
subject to the terms of the Plan and the RSU Agreement.
2.    Resignation: Employee hereby resigns all positions as an officer and as a
member of the Board of Directors of Ambac Financial Group, Inc. (“AFG”) and of
each direct and indirect subsidiary thereof, including Ambac Assurance
Corporation, effective immediately. The Company agrees that this resignation
will be treated as removal from the Company’s Board without cause for purposes
of determining the vesting of the Option and the Time Based RSUs and associated
Dividend Equivalents and the service requirement for Performance Based RSUs and
associated Dividend Equivalents (collectively the Option, Time Based RSUs,
Performance Based RSUs and their respective Dividend Equivalents are the “2015
Grants”) pursuant to Section 5(b) of the Ambac Financial Group, Inc. Restricted
Stock Unit and Stock Option Agreement dated as of March 31, 2015.
3.    Special Payment and Benefits: In consideration of the execution of this
Agreement by Employee and of Employee’s performance of his obligations under
this Agreement, including his provision of the consulting services identified in
Section 7, and conditioned on his compliance with its terms and conditions,
AMBAC will provide Employee with a lump sum payment equal to the gross amount of
$750,000. The lump sum payment described in the preceding sentence shall be made
within 15 business days of the Effective Date as set forth in the last sentence




1

--------------------------------------------------------------------------------




of this Agreement (but in no event prior to January 1, 2017), and shall be
subject to all legally required withholdings as determined by the Company.
4.    Release: Employee, for himself, his attorney, heirs, executors and
assigns, does hereby fully and forever release and discharge AMBAC and its past,
current and future affiliated entities, as well as their predecessors,
successors, assigns, and their past, current and former directors, officers,
partners, agents, employees, attorneys, and administrators from all suits,
causes of action, and/or claims, demands or entitlements of any nature
whatsoever, whether known, unknown, or unforeseen, which Employee has or may
have against any of them arising out of or in connection with his employment by
AMBAC, the Employment Agreement, the termination of his employment with AMBAC,
or any event, transaction, or matter occurring or existing on or before the date
of Employee’s signing of this Agreement related to AMBAC, except that Employee
is not releasing any claims arising under Section 10 of the Employment
Agreement, any other right to indemnification or director and officer liability
insurance coverage that Employee may otherwise have, any claims that Employee
may have to vested payments or benefits pursuant to any qualified pension plan,
any claims relating to any rights Employee may have pursuant to equity and
equity-based awards granted to Employee by AMBAC (whether in his capacity as a
director only or in his capacity as an officer and director) that vested or will
vest on or before the Termination Date or any of the 2015 Grants, or any claims
arising after the date of his signing this Agreement. Employee agrees not to
file or otherwise institute any claim, demand or lawsuit seeking damages or
other relief and not to otherwise assert any claims, demands or entitlements
that are released herein. Employee further hereby irrevocably and
unconditionally waives any and all rights to recover any relief or damages
concerning the claims, demands or entitlements that are released herein.
Employee represents and warrants that Employee has not previously filed or
joined in any such claims, demands or entitlements against AMBAC or the other
persons or entities released herein and that Employee will indemnify and hold
them harmless from all liabilities, claims, demands, costs, expenses and/or
attorney’s fees incurred as a result of any such claims, demands or lawsuits.
This Agreement specifically includes, but is not limited to, all claims of
breach of contract, employment discrimination (including any claims coming
within the scope of Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Equal Pay Act, the
Americans with Disabilities Act, and the Family and Medical Leave Act, all as
amended, or any other applicable federal, state, or local law), claims under the
Employee Retirement Income Security Act, as amended, claims under the Fair Labor
Standards Act, as amended (or any other applicable federal, state or local
statute relating to payment of wages), wage orders, claims concerning
recruitment, hiring, termination, salary rate, severance pay, stock options,
wages or benefits due, sick leave, holiday pay, vacation pay, life insurance,
group medical insurance, any other fringe benefits, worker’s compensation,
termination, employment status, libel, slander, defamation, intentional or
negligent misrepresentation and/or infliction of emotional distress, together
with any and all tort, contract, or other claims which might have been asserted
by Employee or on his behalf in any suit, charge of discrimination, or claim
against AMBAC or the persons or entities released herein.
Employee acknowledges that different or additional facts may be discovered in
addition to what he now knows or believes to be true with respect to the matters
released in this Agreement, and he agrees that this Agreement shall be and
remain in effect in all respects as a complete and final release of the matters
released, notwithstanding any different or additional facts.
However, notwithstanding the foregoing, nothing in this Agreement shall be
construed to waive any right that is not subject to waiver by private agreement,
including, without limitation, any claims arising under state unemployment
insurance or workers compensation laws.  Employee understands that rights or
claims under the Age Discrimination in Employment Act that may arise after
Employee executes this Agreement are not waived. Likewise, nothing in this
Agreement shall be construed to prohibit Employee from filing a charge with or
participating in any investigation or proceeding conducted by the EEOC, NLRB, or
any comparable state or local agency.  Notwithstanding the foregoing, Employee
agrees to waive his right to recover individual relief in any charge, complaint,
or lawsuit filed by him or anyone on his behalf.




2

--------------------------------------------------------------------------------




The Company represents that it will not assert and waives any claim against
Employee based on facts presently known to the independent members of its Board
of Directors.
5.    Non-admission of Liability or Wrongdoing: The Parties understand and agree
that the execution of this Agreement does not constitute an admission by any
party of any liability or wrongdoing on the part of that party.
6.    Post-Employment Obligations: All provisions regarding post-employment
obligations of Employee pursuant to Section 8 of the Employment Agreement,
including, but not limited to, the obligations related to Confidentiality,
Non-Disclosure, Materials, Non-Solicitation, Non-Competition, Compliance with
Company Policies, Non-Disparagement, Publicity, Cooperation and Enforcement,
will remain in full force and effect following the Termination Date according to
their terms; provided, however, that Employee agrees to cooperate with the
Company as set forth in Section 8(h) of the Employment Agreement for a period of
five years following the Termination Date. The post-employment obligations of
the senior executives and directors of the Company pursuant to Section 8(f) of
the Employment Agreement will remain in full force and effect following the
Termination Date according to their terms. For the sixty-day period following
the Termination Date, the Company will arrange to forward Employee’s mail and
electronic communications and will provide reasonable administrative support in
connection with activities related to the transitioning of Employee’s
responsibilities.
7.    Consulting Services: Employee agrees that during the twelve (12) month
period following the Termination Date, Employee shall serve as a consultant to
AMBAC and shall be reasonably available to perform services as reasonably
requested by AMBAC. Such services shall include, but not be limited to,
assisting in a smooth leadership transition, advising on asset or liability
management issues, advising on issues arising with respect to the rehabilitation
of the Segregated Account of Ambac Assurance Corporation, consulting on
litigation, advising on operational matters, assisting with year-end financial
reporting, and advising on other matters as may be reasonably requested by AMBAC
from time to time. Employee will only provide services to the extent
specifically directed by the Chairman of the Board of Directors of AFG (the
“Board Chair”) or his designee.  Employee will only communicate on behalf of the
Company or about its business to the extent expressly authorized by the Board
Chair or his designee.  The Company may not require Employee to provide services
at times or places that unreasonably interfere with Employee’s other
business/remunerative activities.  The arrangement will be non-exclusive, will
not require Employee’s presence in the offices of the Company, and will place no
restrictions on the Employee’s outside activities beyond scope of the
post-employment obligations set forth in Section 8 of the Employment Agreement
as modified by Section 6 of this Agreement.  Employee will be reimbursed for
reasonable expenses expressly authorized by the Board Chair or his designee;
Employee will not be obligated to provide any services that would require him to
incur expenses absent such prior express authorization from the Board Chair or
his designee. Employee acknowledges and agrees that Employee shall not receive
any additional compensation for performing services as a consultant to AMBAC
beyond what is provided for in Section 3 except as may be expressly agreed in
writing by the parties. Notwithstanding anything in the foregoing to the
contrary, AMBAC and Employee agree and acknowledge that Employee’s consultant
services shall not exceed twenty percent (20%) of the average level of bona fide
services performed by Employee over the 36-month period immediately preceding
the Termination Date. Nothing in this Section 7 or this Agreement shall be
deemed to create a fiduciary relationship between Employee and AMBAC.
8.    Communication with Government Agencies: Nothing in this Agreement
precludes Employee from participating in an investigation or otherwise
communicating with any federal, state or local government office, official or
agency.
9.    Arbitration of Disputes: Any dispute, controversy or claim arising out of
or related to Employee’s employment with the Company, this Agreement or any
breach of this Agreement shall be submitted to and decided by binding
arbitration in the County of New York. Arbitration shall be administered
exclusively by the American Arbitration Association and shall be conducted
consistent with the rules, regulations and requirements thereof as well as any
requirements imposed by state law. Any arbitral award determination shall be
final and binding upon the parties.




3

--------------------------------------------------------------------------------




10.    No Future Employment: Employee has been told that AMBAC will not hire him
as an employee in the future. He promises not to seek employment with the
organization unless it personally asks him to do so.
11.    Acknowledgements by Employee: In signing this Agreement, Employee
acknowledges:
(1)
That he has not suffered any job-related wrongs or injuries, such as any type of
discrimination, for which he might still be entitled to compensation or relief
in the future. He has been paid all wages, compensation and benefits, and other
amounts that AMBAC or any Released Party should have paid him in the past.

(2)
That he is not aware of any unlawful conduct by AMBAC, the Company or any of its
or their directors, officers or employees.

(3)
That he is intentionally releasing claims that he did not know that he might
have and that, with hindsight, he might regret having released. He has not
assigned or given away any of the claims he is releasing.

(4)
That he has read and understands this Agreement and that he has been advised to
consult with an attorney about its meaning and effect and has done so.

(5)
That he is receiving monies or other consideration to which he is not otherwise
entitled by signing the Agreement and that he is releasing all claims against
the Released Parties, whether known or unknown, knowingly and voluntarily and
without duress, coercion or undue influence of any kind.

12.    Knowing and Voluntary Execution: Employee states and represents that he
has carefully read the foregoing Agreement consisting of seven (7) pages, and
knows and understands the contents thereof, and that he has executed the same as
his own free act and deed. Employee also acknowledges that he has had the
opportunity to ask questions about each and every provision of this Agreement
and that he fully understands the effect of the provisions contained herein upon
his legal rights.
13.    Executed Counterparts: This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.
14.    Modification: No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by both Parties.
15.    Effect of Void Provision: If a Party successfully asserts that any
provision in this Agreement is void or invalid, the rest of the Agreement shall
remain valid and enforceable unless the other Party elects to cancel it. If this
Agreement is cancelled pursuant to the preceding sentence, then Employee will
forfeit and/or repay any additional amounts which Employee received in exchange
for signing it.
16.    Assignability: Employee’s obligations and agreements under this Agreement
shall be binding on his heirs, executors, legal representatives and assigns and
shall inure to the benefit of any successors and assigns of AMBAC. AMBAC may, at
any time, assign this Agreement or any of its rights or obligations arising
hereunder to any party. The Company’s obligations and agreements shall be
binding on its successors and assigns and shall inure to the benefit of
Employee’s heirs, successors and assigns.
17.    Entire Agreement: This Agreement sets forth the entire agreement between
the Parties hereto and supersedes and replaces any and all prior or
contemporaneous representations or agreements, whether oral or written, relating
to the subject matter herein. Employee acknowledges that when he decided to sign
this Agreement, he was not relying on any representations that were not in this
Agreement. The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the Parties.




4

--------------------------------------------------------------------------------




Governing Law: This Agreement shall be governed by the laws of the State of New
York, without regard to its conflicts of law provisions.

--------------------------------------------------------------------------------

YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS AGREEMENT. BEFORE SIGNING THIS
AGREEMENT, READ IT CAREFULLY, AND AMBAC ADVISES THAT YOU DISCUSS IT WITH YOUR
ATTORNEY AT YOUR OWN EXPENSE. TAKE AS MUCH TIME AS YOU NEED TO CONSIDER THIS
AGREEMENT BEFORE DECIDING WHETHER TO SIGN IT, UP TO 21 DAYS. BY SIGNING IT YOU
WILL BE WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.
JANUARY 3, 2017 IS THE DEADLINE FOR YOU TO DELIVER A SIGNED COPY OF THIS
AGREEMENT TO STEPHEN KSENAK. IF YOU FAIL TO DO SO, YOU WILL NOT RECEIVE THE
SPECIAL PAYMENTS OR BENEFITS DESCRIBED IN IT.
YOU MAY REVOKE THIS AGREEMENT IF YOU REGRET HAVING SIGNED IT. TO DO SO, YOU MUST
DELIVER A WRITTEN NOTICE OF REVOCATION TO STEPHEN KSENAK BEFORE SEVEN 24-HOUR
PERIODS EXPIRE FROM THE TIME YOU SIGNED IT. IF YOU REVOKE THIS AGREEMENT, IT
WILL NOT GO INTO EFFECT AND YOU WILL NOT RECEIVE THE SPECIAL PAYMENTS OR
BENEFITS OR THE ALTERATION OF THE TERMINATION DATE DESCRIBED IN IT. THE
EFFECTIVE DATE OF THIS AGREEMENT IS THE EIGHTH DAY AFTER YOU SIGN WITHOUT
REVOCATION.

--------------------------------------------------------------------------------

AGREED:


Nader Tavakoli                    Ambac Financial Group, Inc.
_/s/ Nader Tavakoli______________            __/s/ Stephen M. Ksenak_____
                             Stephen M. Ksenak
                             Senior Managing Director and
                             General Counsel




5